In an action pursuant to article 10 of the Debtor and Creditor Law to set aside certain payments made by defendant Michael Chiusano on the ground that they constituted fraudulent conveyances, and to impress a constructive trust upon real property, which action was submitted on an agreed statement of facts, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated September 9, 1982, which dismissed the complaint. Judgment affirmed, with costs. The payments in question were made by defendant Michael Chiusano in satisfaction of his liability as joint obligor on the mortgage. As such, they were in payment of an antecedent debt, and cannot constitute a fraudulent conveyance under section 273-a of the Debtor and Creditor Law (see Debtor and Creditor Law, § 272, subd a; American Metal Finishers v Palleschi, 55 AD2d 499; Matter of International Ribbon Mills [Arjan Ribbons], 42 AD2d 354, revd on other grounds 36 NY2d 121). Gibbons, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.